DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-15, 18, 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim U.S. Patent Publication No. 2009/0174649 (hereinafter Kim).
Consider claim 10, Kim teaches a driving circuit for driving a display panel for displaying images (Figure 1), wherein the display panel comprises multiple groups of sub data lines (groups connected to 40), each group comprising multiple sub data lines respectively coupled to a data line (Figure 1, D1-D3), each sub data line being coupled to a pixel circuit (Figure 1, Px connected to D1-D3), the driving circuit comprising: a source driver configured to provide a voltage signal (Figure 1, data driver 30); multiple data lines each of which connects to the source driver to receive a voltage corresponding to the voltage signal (Figure 1, 30 and D1-D3); multiple mux devices corresponding to the multiple data lines (Figure 1, multiple mux in , each mux device including an input terminal coupled to a corresponding one of the multiple data lines, multiple output terminals each of which coupled to a sub data line, and multiple control terminals corresponding to the multiple output terminals (Figure 1, input, output and control of SW1-SW3); and a control sub-circuit configured to provide control signals to the multiple control terminals of the multiple mux devices to make the input terminal of each of the multiple mux devices being connected to the corresponding multiple output terminals for corresponding durations of time (Figure 1, controller 50 connected to 40), wherein for each mux device, the control sub-circuit is configured to provide multiple control signals sequentially to the corresponding multiple control terminals (Figures 1-3 and [0041], sequentially turns on and then off SW1-SW3), wherein a first one of the multiple control signals received earliest in time by one of the multiple control terminals has a shortest duration of time (Figure 3, T1 or T2 has the shortest duration of time).

Consider claim 11, Kim teaches all the limitations of claim 10. In addition, Kim teaches each mux device comprises n number of control terminals, n being a natural number greater than 2 (Figures 1-2, control terminals for SW1-SW3, thus n=3), wherein the multiple control signals include an (i-1)-th control signal provided to an (i-1)-th control terminal with a duration ti-1 followed by an i-th control signal provided to an i-th control terminal with a duration ti, ti > ti-1, 1 < i <=n (Figure 3, T2 and T3 when i=3), wherein the first control signal applied at an earliest time to a first control terminal has a shortest duration t1 among the n number of control signals applied respectively to the n number of control terminals (Figure 3, T1 or T2 has the shortest duration).

Consider claim 12, Kim teaches all the limitations of claim 11. In addition, Kim teaches n is smaller than 7 (Figures 1-2, control terminals for SW1-SW3, thus n=3).

Consider claim 13, Kim teaches all the limitations of claim 11. In addition, Kim teaches wherein the each mux device comprises an input terminal configured to receive the voltage from a data line (Figures 2-3, D1-D3), wherein an i-th output terminal of the mux device is connected to the input terminal by the i-th control signal with the duration ti (Figure 3, T1-T3) to send an i-th data signal with a pulse width equal to the duration ti and a pulse height equal to the voltage to an i-th sub data line (Figure 3).

Consider claim 14, Kim teaches all the limitations of claim 13. In addition, Kim teaches the i-th data signal, sequentially from 1 to n (Figure 3, T1-T3), is to induce a charging process to charge a gate of a driving transistor in the pixel circuit coupled to the i-th sub data line in a charging time equal to the i-th pulse width ti followed by an extra charging process by released charges from a parasitic capacitance of the i-th sub data line ([0039], a first gate signal (G1) is applied to the first sub-pixel (SP1) at the same time as the corresponding data signal is applied to charge the SDL1 source data line to the desired voltage level (D1). The TFT of sub-pixel SP1 remains on for the full 1H period (e.g., 13.5 us) even though the SW1 demultiplexer switch is turned off after 4.5 us. Thus, the extra charging process is considered after SW is OFF. In addition, [0039] refers to the first sub-pixel (SP1) is charged with the data signal stored on the parasitic capacitance (not shown) on its source data line (SDL1) for the full 13.5 us), wherein the control sub-circuit is configured to provide multiple control signals to control the charging time of each data signal sequentially from 1 to n to obtain a same voltage level at the gate of the driving transistor in each pixel circuit after the charging process induced by the n-th data signal ends [0040], the controller 50 according to the present disclosure controls the demultiplexer 40 to modify the time periods for applying the respective data signal levels (D1, D2, etc.) to the source data lines (SDL1, SDL2, etc.) of the respective sub-pixels (SP1, SP2, etc.), and further refers to the respective sub-pixels (SP1, SP2, and SP3) are each sufficiently charged).

Consider claim 15, Kim teaches all the limitations of claim 14. In addition, Kim teaches the extra charging process applied to a pixel circuit through the i-th sub data line starts from an end time of the i-th pulse width ti of the i-th data signal ([0039], extra charging after SW is Off) and ends with an extra time period after an end of a last pulse width to of the n-th data signal applied to a pixel circuit through the n-th sub data line in a same group ([0038-0039], sequential data signal levels to main pixel group, where [0039] The TFT of sub-pixel SP1 remains on for the full 1H period (e.g., 13.5 us) even though the SW1 demultiplexer switch is turned off after 4.5 us. Thus, extra time period end after a last pulse of the group).

Consider claim 18, Kim teaches all the limitations of claim 11. In addition, Kim teaches multiple groups of sub data lines, each group including multiple sub data lines, the driving circuit including a mux device having multiple output terminals respectively coupled to the multiple sub data lines (Figure 1, multiple groups connected to DL1-DLn and mux device 40).

Consider claim 19, Kim teaches all the limitations of claim 18. In addition, Kim teaches the driving circuit comprises a control sub-circuit configured to provide multiple control signals sequentially to control multiple data signals [0038]  to be sent to corresponding multiple sub data lines, where one of the multiple data signals firstly received by one of the multiple sub data lines has a shortest pulse width (Figures 1-3, D1-D3 and T1-T3).

Consider claim 1, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 2, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 3, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Consider claim 6, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 7, Kim teaches the providing multiple data signals comprises configuring the mux device as n number of switches each of which has a first terminal coupled to the data line and a second terminal coupled to a corresponding sub data line (Figure 2, SW1-SW3), turning on a first switch of the n number of switches for a first duration to pass the first data signal having the first pulse width equal to the first duration and a pulse height equal to the voltage level provided by the source driver to the first sub data line (Figures 2-3 and [0040], during T2), and subsequently turning on a second switch of the n number of switches for a second duration to pass the second data signal having the second pulse width equal to the second duration and a pulse height equal to the voltage level provided by the source driver to the second sub data line (Figures 2-3 and [0040], during T3), wherein the first duration is controlled to be shorter than the second duration (Figure 3, T2 and T3).

Consider claim 8, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Consider claim 16, Kim teaches all the limitations of claim 14. In addition, Kim teaches the control sub- circuit controls durations of multiple control signals sequentially from 1 to n by a first charging current in a sub data line induced by the released charges from the parasitic capacitance associated with the sub data line [0039-0040].
Kim does not appear to specifically disclose setting ti/ti-i equal to a ratio of a first charging current in a sub data over a difference of the first charging current and a second charging current in the sub data line.
However, Kim teaches in [0040], the predetermined charging time for the last to be charged sub-pixel is at least an empirically determined.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set a time based on ratio of currents with the benefit that sub-pixels (SP1, SP2, and SP3) are each sufficiently charged. In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 17, Kim teaches all the limitations of claim 16. In addition, Kim teaches the first charging current and the second charging current are obtained based on simulations ([0040], empirically determined and thus based on simulations).

Consider claim 4, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Consider claim 5, it includes the limitations of claim 17 and thus rejected by the same reasoning.

Consider claim 9, Kim teaches all the limitations of claim 8.
Kim does not appear to specifically disclose the extra time period is 0.
However, Kim teaches the controller controls the demultiplexer to modify the time periods for applying the respective data signal levels (D1, D2, etc.) to the source data lines (SDL1, SDL2, etc.) of the respective sub-pixels (SP1, SP2, etc.) in [0030].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have extra time period is 0 with the benefit that sub-pixels (SP1, SP2, and SP3) are each sufficiently charged. In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 18 above, and further in view of Ryu et al. U.S. Patent Publication No. 2008/0055304 (hereinafter Ryu).
Consider claim 20, Kim teaches all the limitations of claim 18. 
Kim does not appear to specifically disclose the display panel is an organic light-emitting diode display panel.
However, in a related field of endeavor, Ryu teaches a display panel (figure 1) and further teaches the display panel is an organic light-emitting diode display panel [0009].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an organic light-emitting diode as taught by Ryu with the benefit that organic light emitting displays make use of organic light emitting diodes (OLEDs) that emit light by re-combining electrons and holes. The organic light emitting display may provide high response speed and small power consumption as suggested by Ryu in [0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita U.S. Patent Publication No. 2004/0150599 teaches in figure 17 and [0171], the first to third demultiplex control signals Rsel, Gsel, and Bsel of which the pulse widths can be arbitrarily controlled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621